Citation Nr: 0200868	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether termination of Department of Veterans Affairs (VA) 
improved death pension benefits effective March 1, 1997, was 
proper.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from December 1942 to July 
1946.  The veteran died in May 1982.  The appellant is his 
surviving spouse for VA benefits purposes.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the Los Angeles, 
California Regional Office (RO) of VA.  

The Board notes that the appellant has raised the issue of 
entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $16,958.  The Board refers this matter to the 
RO for proper action following the resolution of the issue on 
appeal.  


REMAND

In correspondence received in December 2001, the appellant 
requested that she be afforded a personal hearing before a 
member of the Board at the RO.  The record shows that she was 
previously scheduled for such a hearing in September 2001, 
but failed to report for that hearing.  However, in her 
December 2001 correspondence, she maintained that she was not 
properly notified of that hearing and requested that she be 
scheduled again for a personal hearing before a member of the 
Board.  The RO should therefore schedule her for a personal 
hearing before a member of the Board and should taken notice 
of her current address when sending her notification of that 
hearing.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should schedule the appellant 
for a personal hearing before a member of 
the Board at the RO.

2.  The appellant is informed that if 
there is evidence supporting the issue on 
appeal, she must submit that evidence to 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


